Citation Nr: 0624138	
Decision Date: 08/10/06    Archive Date: 08/18/06

DOCKET NO.  04-03 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for service-connected shrapnel wound of the left thigh with 
involvement of the vastus lateralis muscle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran had active service from December 1941 to April 
1942 and from February 1945 to June 1946.  He is a former 
Prisoner of War.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), located in Manila 
of the Republic of the Philippines, which denied the above 
claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required prior to further 
adjudication of this matter.   Although the Board sincerely 
regrets the additional delay, it is necessary to ensure that 
there is a complete record upon which to decide the veteran's 
claim so that he is afforded every possible consideration.

A review of the veteran's claims file reveals that in the 
Appellant's Brief dated in June 2006, submitted by the 
veteran's representative, it was asserted that the veteran's 
symptomatology due to his service-connected shrapnel wound of 
the left thigh with involvement of the vastus lateralis 
muscle had significantly worsened since his most recent VA 
examination, which occurred in May 2003.  Additionally, in a 
letter from the veteran's private physician, E. M. Cachola, 
M.D., dated in August 2004, it is indicated that the veteran 
was having increased lower extremity pains.  In light of the 
foregoing, the Board believes that a further VA examination 
of veteran's service-connected shrapnel wound of the left 
thigh with involvement of the vastus lateralis muscle should 
be conducted prior to further appellate consideration of the 
claim for an increased disability rating.  See 38 C.F.R. § 
3.159(c)(4) (2005) [medical examination or opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim].

Finally, in a letter received by the RO in July 2004, the 
veteran indicated that Dr. Cachola had been providing 
treatment for his service-connected disability since October 
1996, and that his primary physician was at a VA Medical 
Center.  On remand, the RO should take appropriate action to 
obtain complete private treatment records from Dr. Cachola 
dating from October 1996, and any recent VA treatment records 
of the veteran that have not already been associated with his 
claims file.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the 
veteran's private treatment records from 
E. M. Cachola, M.D., dated from October 
1996 to the present.  Also, obtain any 
recent VA treatment records of the veteran 
that have not already been associated with 
his claims file.

 2.  Once the foregoing development has 
been accomplished to the extent possible, 
and the available medical records have 
been associated with the claims file, 
schedule the veteran for an appropriate VA 
examination for the purpose of determining 
the current manifestations and severity of 
his service-connected shrapnel wound of 
the left thigh with involvement of the 
vastus lateralis muscle.  The claims file 
and a copy of this remand must be made 
available to and reviewed by the examiner 
prior to the requested examination.  The 
examiner should indicate in the report 
that the claims file was reviewed.  All 
necessary tests should be conducted. 

The examiner should describe all residuals 
of the shrapnel wound of the left thigh 
with involvement of the vastus lateralis 
muscle, characterizing the disability as 
slight, moderate, moderately severe, or 
severe.  The examiner should specifically 
report active and passive ranges of motion 
of the affected areas, and note at what 
point, if any, the veteran experiences 
painful motion.  The examiner should 
include an opinion as to the extent, if 
any, of any loss of power, weakness, 
lowered threshold of fatigue, fatigue 
pain, impairment of coordination, 
uncertainty of movement, or pain in the 
affected areas, and should portray these 
factors in terms of any additional loss in 
range of motion.

The examiner should also identify any loss 
of deep fascia or muscle substance or 
impairment of muscle tonus due to the 
veteran's left thigh injury and should 
specifically note the presence or absence 
of retained foreign bodies in his left 
thigh. The track of any missile wound 
should be identified.  

The examiner should also identify any 
nerve(s) affected by residuals of the 
shrapnel wound, and note whether any  
impairment of sensation, paralysis, 
neuritis or neuralgia is present, and 
whether it affects an entirely different  
function from that affected by any muscle 
injury(ies) to the area.  For each nerve 
affected, the examiner should comment on 
how it is manifested and its severity.

All findings should be reported in detail, 
and a complete rationale must be given for 
any opinion expressed.

3.  Finally, readjudicate the veteran's 
claim, with application of all appropriate 
laws, regulations and case law.  If the 
decision with respect to the claim remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate period of time 
within which to respond thereto.

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to comply with all due process 
considerations.  No inference should be drawn regarding the 
final disposition of this claim as a result of this action. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



